

 
 

--------------------------------------------------------------------------------

 

Severance Pay Plan


of


The Dime Savings Bank of Williamsburgh
________________________
 
Adopted on February 8, 1996
 
Effective on November 1, 1995, Amended and Restated Effective as of January 1,
2008
 

-  -
 
 
 

--------------------------------------------------------------------------------

 

SEVERANCE PAY PLAN OF THE
 
DIME SAVINGS BANK OF WILLIAMSBURGH
 
Article I
 


 
Purpose
 
Section 1                      Statement of Purpose.
 
The Dime Savings Bank of Williamsburgh adopts this Severance Pay Plan for the
benefit of its eligible Employees. The Bank recognizes that, as a public
company, it will be subject to the possibility of a negotiated or unsolicited
change of control which may result in a loss of employment for some of its
Employees and that it may acquire other companies in transactions which may
result in a loss of employment for the employees of the Acquired Companies. The
purpose of the Plan is to encourage the Bank's Employees and those of Acquired
Companies to continue working for their employers with their full time and
attention devoted to their employer's affairs by providing prescribed income
security and job placement assistance in the event of an Involuntary Severance
following a Change of Control.  Effective as of_ January 1, 2008, the Plan is
amended and restated to comply with the applicable requirements of section 409A
of the Internal Revenue Code of 1986, as amended (“Code.”)


 
Article II
 


 
Definitions
 
For purposes of the Plan, the following terms shall have the meanings assigned
to them below, unless a different meaning is plainly indicated by the context:
 
Section 2.1                                Acquired Company means any of the
following companies which is acquired by, or merged or consolidated with, the
Bank:
 
1.           Pioneer Savings Bank, F.S.B
 
2.           Conestoga Bancorp, Inc
 
Section 2.2                                Acquired Employee means a person who
is employed by an Acquired Company at the time when such company becomes an
Acquired Company and who becomes an employee of the Bank immediately thereafter.
An Acquired Employee whose employment by the Bank terminates for any reason and
who is subsequently re-employed by the Bank shall not be considered an Acquired
Employee following such re-employment.
 
Section 2.3                                Bank means The Dime Savings Bank of
Williamsburgh (or its successors or assigns, whether by merger, consolidation,
sale of assets, statutory receivership, operation of law or otherwise) and any
affiliate of The Dime Savings Bank of Williamsburgh which, with the approval of
the Board of Directors of The Dime Savings Bank of Williamsburgh, and subject to
such conditions as may be imposed by such Board, adopts this Plan.
 
Section 2.4                                Board means the Board of Directors of
The Dime Savings Bank of Williamsburgh.
 
Section 2.5                                Cause means, with respect to the
conduct of an Employee in connection with his employment with the Bank, personal
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule or regulation (other than traffic violations or similar
offenses) or final cease and desist order in each case as measured against
standards generally prevailing at the relevant time in the savings and community
banking industry; provided, however, that following a Change of Control of the
Bank or a company which owns 100% of the outstanding common stock of the Bank,
an Employee shall not be deemed to have been discharged for Cause unless and
until he shall have received a written notice of termination from the Board,
accompanied by a resolution duly adopted by affirmative vote of a majority of
the entire Board at a meeting called and held for such purpose (after reasonable
notice to the Employee and a reasonable opportunity for the Employee to make
oral and written presentations to the members of the Board, on his own behalf,
or through a representative, who may be his legal counsel, to refute the grounds
for the proposed determination)finding that in the good faith opinion of the
Board grounds exist for discharging the Employee for "Cause".
 
Section 2.6                                Change of Control means
 
(a)           with respect to The Dime Savings Bank of Williamsburgh:
 
(i)           the occurrence of any event upon which any "person" (as such term
is used in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended ("Exchange Act")), other than (A) a trustee or other fiduciary holding
securities under an employee benefit plan maintained for the benefit of
employees of The Dime Savings Bank of Williamsburgh; (B) a corporation owned,
directly or indirectly, by the stockholders of The Dime Savings Bank of
Williamsburgh in substantially the same proportions as their ownership of stock
of The Dime Savings Bank of Williamsburgh; or (C) any group constituting a
person in which employees of The Dime Savings Bank of Williamsburgh are
substantial members, becomes the "beneficial owner" (as defined in Rule 13d-3
promulgated under the Exchange Act), directly or indirectly, of securities
issued by The Dime Savings Bank of Williamsburgh representing 25% or more of the
combined voting power of all of The Dime Savings Bank of Williamsburgh's then
outstanding securities; or
 
(ii)           the occurrence of any event upon which the individuals who on the
date the Plan is adopted are members of the Board, together with individuals
whose election by the Board or nomination for election by The Dime Savings Bank
of Williamsburgh's stockholders was approved by the affirmative vote of at least
two-thirds of the members of the Board then in office who were either members of
the Board on the date this Plan is adopted or whose nomination or election was
previously so approved, cease for any reason to constitute a majority of the
members of the Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of directors of The Dime Savings Bank
of Williamsburgh (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act); or
 
(iii)           the shareholders of The Dime Savings Bank of Williamsburgh (or,
if The Dime Savings Bank of Williamsburgh is not then a stock form institution,
the Board of The Dime Savings Bank of Williamsburgh) approve either:
 
(A)           a merger or consolidation of The Dime Savings Bank of
Williamsburgh with any other corporation, other than a merger or consolidation
following which both of the following conditions are satisfied:
 
(I)           either (1) the members of the Board of The Dime Savings Bank of
Williamsburgh immediately prior to such merger or consolidation constitute at
least a majority of the members of the governing body of the institution
resulting from such merger or consolidation; or (2) the shareholders of The Dime
Savings Bank of Williamsburgh own securities of the institution resulting from
such merger or consolidation representing 80% or more of the combined voting
power of all such securities then outstanding in substantially the same
proportions as their ownership of voting securities of The Dime Savings Bank of
Williamsburgh before such merger or consolidation; and
 
(II)           the entity which results from such merger or consolidation
expressly agrees in writing to assume and perform The Dime Savings Bank of
Williamsburgh's obligations under the Plan; or
 
(B)           a plan of complete liquidation of The Dime Savings Bank of
Williamsburgh or an agreement for the sale or disposition by The Dime Savings
Bank of Williamsburgh of all or substantially all of its assets; and
 
(b)           with respect to any company which owns 100% of the outstanding
common stock The Dime Savings Bank of Williamsburgh, any event that would be
described in section 2.6(a) if the name of such company were substituted for
"The Dime Savings Bank of Williamsburgh" therein; and
 
(c)           with respect to an Acquired Company, the transaction by which such
company becomes an Acquired Company.
 
In no event, however, shall the transaction by which The Dime Savings Bank of
Williamsburgh converts from a mutual savings bank to a stock savings bank, or
any transaction by which a company wholly owned by The Dime Savings Bank of
Williamsburgh becomes the parent company of The Dime Savings Bank of
Williamsburgh be deemed a Change of Control.
 
Section 2.7                                Employee means any person, including
an Officer, who is employed by the Bank, other than: (a) a person who is
compensated on an hourly rate basis; (b) a person who works for the Bank on a
part-time or temporary basis; (c) an Employee receiving long-term disability
benefits; or (d) a person who has an employment contract, change of control
agreement or other agreement with the Bank or who is covered by other programs
which provide severance benefits or by their terms exclude such person from
participation in this Plan.
 
Section 2.8                                FDI Act means the Federal Deposit
Insurance Act, as the same may be amended from time to time, and the
corresponding provisions of any successor statute.
 
Section 2.9                                Involuntary Severance means (a) the
discharge or dismissal of an Employee by the Bank other than for Cause, or the
resignation by the Employee from his position with the Bank, which resignation
the Employee is asked or compelled by the Bank to tender other than for Cause;
or (b) termination of employment at an Employee's election within sixty (60)
days after any action following a Change of Control which, either alone or
together with other actions, results in: (i) the reduction in the Employee's
Salary by more than 20%; (ii) the assignment of the Employee to a job requiring
relocation of his residence in order to be able to commute without unreasonable
difficulty, expense or inconvenience; (iii) the assignment of the Employee to
duties or to an office or working space which involves unreasonable personal
embarrassment; or (iv) a material adverse change in the Employee's title,
position or responsibilities at the Bank.
 
Section 2.10                                Officer means, in the case of an
Employee, an officer of the Bank and in the case of an Acquired Employee, a
person who is an officer of the Acquired Company immediately prior to the
closing of the transaction pursuant to which such company becomes an Acquired
Company.
 
Section 2.11                                OTS means the Office of Thrift
Supervision of the United States Department of the Treasury, and its successors.
 
Section 2.12                                Plan means this Severance Pay Plan
of The Dime Savings Bank of Williamsburgh, as the same may be amended from time
to time.
 
Section 2.13                                Plan Administrator means the
Compensation Committee of the Board of Directors of The Dime Savings Bank of
Williamsburgh.
 
Section 2.14                                Plan Year means the calendar year.
 
Section 2.15                                Salary means (a) in the case of an
Employee, the highest basic annual rate of salary of the Employee for his
services to the Bank (excluding overtime, bonuses and other forms of additional
compensation) attained by the Employee during his employment with the Bank, and
(b) in the case of an Acquired Employee, the highest basic annual rate of salary
of an the Acquired Employee for his services to the Acquired Company (excluding
overtime, bonuses and other forms of additional compensation) attained by the
Employee during his employment with the Acquired Company.
 
Section 2.16                                Service means service rendered by an
Employee that is, or would be, recognized under the Retirement Plan of The Dime
Savings Bank of Williamsburgh in RSI Retirement Trust for vesting purposes as of
the date of the Employee's Involuntary Severance.
 
Article III
 


 
Benefits
 
Section 3.1                                Severance Benefits for Employees.
 
(a)           An Employee with at least one (1) year of Service whose employment
with the Bank is terminated under circumstances constituting an Involuntary
Severance, other than for Cause, as a result of, within twelve months following
or within three (3) months prior to, a Change of Control with respect to the
Bank or any company which owns 100% of the outstanding common stock of the Bank
shall be entitled to the following benefits:
 
(i)           if the Employee is or has, at any time after November 1, 1995,
been an Officer of the Bank, he shall be entitled, as severance pay, to a weekly
payment in an amount equal to one week's Salary, commencing with the first week
following the date of the Employee's Involuntary Severance and continuing for
twice the number of weeks as the Employee has whole years of Service, or, if
less, for thirty-nine (39) weeks; or
 
(ii)           if the Employee is not an Employee described in section
3.1(a)(i), he shall be entitled, as severance pay, to a weekly payment in an
amount equal to one week's Salary, commencing with the first week following the
date of the Employee's Involuntary Severance and continuing for the same number
of weeks as the Employee has whole years of Service, or, if less, for twenty-six
(26) weeks; provided, however, that in no event shall any Employee described in
section 3.1(a)(i) or (ii) receive, as severance pay under this Plan, less than
four weeks' Salary.
 
(b)           Each Employee who is entitled to payments under section 3.1(a)(i)
or (ii) shall, for the duration of such payments, continue to be eligible for
all of the benefits provided under the Bank's employee benefit plans and
programs (excluding tax-qualified plans and other plans which by law must
restrict participation to active employees) as if he were still an Employee and
working at the Bank, except that he shall cease to accrue vacation and shall be
paid a lump sum payment at the date of his Involuntary Severance in lieu of any
unused accrued vacation.
 
(c)           Each Employee who is entitled to benefits under section 3.1(a)(i)
or (ii) shall also be entitled to outplacement services as follows:
 
(i)           an Employee described in section 3.1(a)(i) shall be entitled to
utilize the services of an outplacement counseling firm at the Bank's expense
for assistance in preparing a resume, developing interviewing skills,
identifying career opportunities and evaluating job offers and for access to
office and secretarial facilities, provided that the fee for such services shall
not exceed 12% of the Employee's Salary; and
 
(ii)           if the Employee is not an Employee described in section
3.1(a)(i), he shall be entitled to utilize the services of an outplacement
counseling firm at the Bank's expense, for assistance in preparing a resume,
developing interviewing skills, identifying career opportunities and evaluating
job offers, provided that the fee for such services shall not exceed 6% of the
Employee's Salary or $1,000, whichever is higher.
 
The outplacement firm utilized by any Employee or group of Employees shall be
selected by the Plan Administrator or, if permitted by the Plan Administrator
selected by the Employee or Employees subject to the Plan Administrator's
approval.
 
Section 3.2                                Severance Benefits for Acquired
Employees.
 
(a)           An Acquired Employee with at least one (1) year of Service whose
employment with the Bank is terminated under circumstances constituting an
Involuntary Severance, other than for Cause within twelve months following a
Change of Control with respect to the relevant Acquired Company shall be
entitled to the following benefits:
 
(i)           if the Employee was an Officer of the Acquired Company, he shall
be entitled, as severance pay, to a weekly payment in an amount equal to one
week's Salary, commencing with the first week following the date of the
Employee's Involuntary Severance and continuing for twice the number of weeks as
the Employee has whole years of Service, or, if less, for thirty-nine (39)
weeks; or
 
(ii)           if the Employee is not an Employee described in section
3.1(a)(i), he shall be entitled, as severance pay, to a weekly payment in an
amount equal to one week's Salary, commencing with the first week following the
date of the Employee's Involuntary Severance and continuing for the same number
of weeks as the Employee has whole years of Service, or, if less, for twenty-six
(26) weeks; provided, however, that in no event shall any Employee described in
section 3.1(a)(i) or (ii) receive, as severance pay under this Plan, less than
four weeks' Salary.
 
(b)           Each Employee who is entitled to payments under section 3.1(a)(i)
or (ii) shall, for the duration of such payments, continue to be eligible for
all of the benefits provided under the Bank's employee benefit plans and
programs (excluding tax-qualified plans and other plans which by law must
restrict participation to active employees) as if he were still an Employee and
working at the Bank, except that he shall cease to accrue vacation and shall be
paid a lump sum payment at the date of his Involuntary Severance in lieu of any
unused accrued vacation.
 
(c)           Each Employee who is entitled to benefits under section 3.1(a)(i)
or (ii) shall also be entitled to outplacement services as follows:
 
(i)           an Employee described in section 3.1(a)(i) shall be entitled to
utilize the services of an outplacement counseling firm at the Bank's expense
for assistance in preparing a resume, developing interviewing skills,
identifying career opportunities and evaluating job offers and for access to
office and secretarial facilities, provided that the fee for such services shall
not exceed 12% of the Employee's Salary; and
 
(ii)           if the Employee is not an Employee described in section
3.1(a)(i), he shall be entitled to utilize the services of an outplacement
counseling firm at the Bank's expense, for assistance in preparing a resume,
developing interviewing skills, identifying career opportunities and evaluating
job offers, provided that the fee for such services shall not exceed 6% of the
Employee's Salary or $1,000, whichever is higher.
 
The outplacement firm utilized by any Employee or group of Employees shall be
selected by the Plan Administrator or, if permitted by the Plan Administrator
selected by the Employee or Employees subject to the Plan Administrator's
approval.  Any payment which is reimbursed to the Employee under this section
3.2(c) shall be made on or before the last day of the Employee’s taxable year
following the taxable year in which the expense was incurred.
 
Section 3.3                                Vesting.
 
The benefits to be provided under this Article III of the Plan to an Employee
shall be completely vested and nonforfeitable upon the occurrence of a Change of
Control with respect to the Bank or any company which owns 100% of the
outstanding common stock of the Bank.
 
Section 3.4                                Indemnification.
 
The Bank shall indemnify, hold harmless and defend each Employee against costs
or expenses, including reasonable attorneys' fees, incurred by him or arising
out of any action, suit or proceeding in which he may be involved, as a result
of his efforts, in good faith, to defend or enforce his rights under this Plan;
provided, however, that the Employee shall have substantially prevailed on the
merits pursuant to a judgment, decree or order of a court of competent
jurisdiction or of an arbitrator in an arbitration proceeding, or in a
settlement. For purposes of this Agreement, any settlement agreement which
provides for payment of any amounts in settlement of the Bank's obligations
hereunder shall be conclusive evidence of the Employee's entitlement to
indemnification hereunder, and any such indemnification payments shall be in
addition to amounts payable pursuant to such settlement agreement, unless such
settlement agreement expressly provides otherwise. Any payment which is
reimbursed to the Employee under this section 3.4 shall be made on or before the
last day of the Employee’s taxable year following the taxable year in which the
expense was incurred.
 
Article IV
 


 
Administration
 
Section 4.1                                Named Fiduciaries.
 
The term "Named Fiduciary" shall mean (but only to the extent of the
responsibilities of each of them) the Plan Administrator and the Board. This
Article V is intended to allocate to each Named Fiduciary the responsibility for
the prudent execution of the functions assigned to him or it, and none of such
responsibilities or any other responsibility shall be shared by two or more of
such Named Fiduciaries. Whenever one Named Fiduciary is required by the Plan to
follow the directions of another Named Fiduciary, the two Named Fiduciaries
shall not be deemed to have been assigned a shared responsibility, but the
responsibility of the Named Fiduciary giving the directions shall be deemed his
sole responsibility, and the responsibility of the Named Fiduciary receiving
those directions shall be to follow them insofar as such instructions are on
their face proper under applicable law.
 
Section 4.2                                Plan Administrator.
 
The Plan Administrator shall subject to the responsibilities of the Board, have
the responsibility for the day-to-day control, management, operation and
administration of the Plan. The Plan Administrator shall have the following
responsibilities:
 
(a)           To maintain records necessary or appropriate for the
administration of the Plan;
 
(b)           To give and receive such instructions, notices, information,
materials, reports and certifications as may be necessary or appropriate in the
administration of the Plan;
 
(c)           To prescribe forms and make rules and regulations consistent with
the terms of the Plan and with the interpretations and other actions of the
Committee;
 
(d)           To require such proof or evidence of any matter from any person as
may be necessary or appropriate in the administration of the Plan;
 
(e)           To prepare and file, distribute or furnish all reports, plan
descriptions, and other information concerning the Plan, including, without
limitation, filings with the Secretary of Labor and employee communications as
shall be required of the Plan Administrator under ERISA;
 
(f)           To determine any question arising in connection with the Plan,
including any question of Plan interpretation, and the Plan Administrator's
decision or action in respect thereof shall be final and conclusive and binding
upon all persons having an interest under the Plan;
 
(g)           To review and dispose of claims under the Plan filed pursuant to
section 4.3 and appeals of claims decisions pursuant to section 4.4;
 
(h)           If the Plan Administrator shall determine that by reason of
illness, senility, insanity, or for any other reason, it is undesirable to make
any payment to the person entitled thereto, to direct the application of any
amount so payable to the use or benefit of such person in any manner that the
Plan Administrator may deem advisable or to direct in the Plan Administrator's
discretion the withholding of any payment under the Plan due to any person under
legal disability until a representative competent to receive such payment in his
behalf shall be appointed pursuant to law;
 
(i)           To discharge such other responsibilities or follow such directions
as may be assigned or given by the Board; and
 
(j)           To perform any duty or take any action which is allocated to the
Plan Administrator under the Plan.
 
The Plan Administrator shall have the power and authority necessary or
appropriate to carry out his responsibilities.
 
Section 4.3                                Claims Procedure.
 
Any claim relating to benefits under the Plan shall be filed with the Plan
Administrator on a form prescribed by it. If a claim is denied in whole or in
part, the Plan Administrator shall give the claimant written notice of such
denial, which notice shall specifically set forth:
 
(a)           The reasons for the denial;
 
(b)           The pertinent Plan provisions on which the denial was based;
 
(c)           Any additional material or information necessary  for the claimant
to perfect his claim and an explanation of why such material or information is
needed; and
 
(d)           An explanation of the Plan's procedure for review of the denial of
the claim.
 
In the event that the claim is not granted and notice of denial of a claim is
not furnished by the 30th day after such claim was filed, the claim shall be
deemed to have been denied on that day for the purpose of permitting the
claimant to request review of the claim.
 
Section 4.4                                Claims Review Procedure.
 
Any person whose claim filed pursuant to section 4.3 has been denied in whole or
in part by the Plan Administrator may request review of the claim by the Plan
Administrator, upon a form prescribed by the Plan Administrator. The claimant
shall file such form (including a statement of his position) with the Plan
Administrator no later than 60 days after the mailing or delivery of the written
notice of denial provided for in section 4.3, or, if such notice is not
provided, within 60 days after such claim is deemed denied pursuant to section
4.3. The claimant shall be permitted to review pertinent documents. A decision
shall be rendered by the Plan Administrator and communicated to the claimant not
later than 30 days after receipt of the claimant's written request for review.
However, if the Plan Administrator finds it necessary, due to special
circumstances (for example, the need to hold a hearing), to extend this period
and so notifies the claimant in writing, the decision shall be rendered as soon
as practicable, but in no event later than 120 days after the claimant's request
for review. The Plan Administrator's decision shall be in writing and shall
specifically set forth:
 
(a)           The reasons for the decision; and
 
(b)           The pertinent Plan provisions on which the decision is based.
 
Any such decision of the Plan Administrator shall be binding upon the claimant
and the Bank, and the Plan Administrator shall take appropriate action to carry
out such decision.
 
Section 4.5                                Allocation of Fiduciary
Responsibilities and Employment of Advisors.
 
Any Named Fiduciary may:
 
(a)           Allocate any of his or its responsibilities (other than trustee
responsibilities) under the Plan to such other person or persons as he or it may
designate, provided that such allocation and designation shall be in writing and
filed with the Plan Administrator;
 
(b)           Employ one or more persons to render advice to him or it with
regard to any of his or its responsibilities under the Plan; and
 
(c)           Consult with counsel, who may be counsel to the Bank.
 
Section 4.6                                Other Administrative Provisions.
 
(a)           Any person whose claim has been denied in whole or in part must
exhaust the administrative review procedures provided in section 4.4 prior to
initiating any claim for judicial review.
 
(b)           No bond or other security shall be required of the Plan
Administrator, or any officer or Employee of the Bank to whom fiduciary
responsibilities are allocated by a Named Fiduciary, except as may be required
by ERISA.
 
(c)           Subject to any limitation on the application of this section
4.6(c) pursuant to ERISA, neither the Plan Administrator, nor any officer or
Employee of the Bank to whom fiduciary responsibilities are allocated by a Named
Fiduciary, shall be liable for any act of omission or commission by himself or
by another person, except for his own individual willful and intentional
malfeasance.
 
(d)           The Plan Administrator may, except with respect to actions under
section 4.4, shorten, extend or waive the time (but not beyond 60 days) required
by the Plan for filing any notice or other form with the Plan Administrator, or
taking any other action under the Plan.
 
(e)           Any person, group of persons, committee, corporation or
organization may serve in more than one fiduciary capacity with respect to the
Plan.
 
(f)           Any action taken or omitted by any fiduciary with respect to the
Plan, including any decision, interpretation, claim denial or review on appeal,
shall be conclusive and binding on the Bank and all interested parties and shall
be subject to judicial modification or reversal only to the extent it is
determined by a court of competent jurisdiction that such action or omission was
arbitrary and capricious and contrary to the terms of the Plan.
 
Article V
 


 
Miscellaneous
 
Section 5.1                                Rights of Employees.
 
No Employee shall have any right or claim to any benefit under the Plan except
in accordance with the provisions of the Plan. The establishment of the Plan
shall not be construed as conferring upon any Employee or other person any legal
right to a continuation of employment or to any terms or conditions of
employment, nor as limiting or qualifying the right of the Bank to discharge any
Employee.
 
Section 5.2                                Non-alienation of Benefits.
 
The right to receive a benefit under the Plan shall not be subject in any manner
to anticipation, alienation, or assignment, nor shall such right be liable for
or subject to debts, contracts, liabilities, or torts.
 
Section 5.3                                Non-Duplication of Benefits.
 
No provisions in this Plan shall be deemed to duplicate any compensation or
benefits provided under any agreement, plan or program covering the Employee to
which the Bank is a party and any duplicative amount payable under any such
agreement, plan or program shall be applied as an offset to reduce the amounts
otherwise payable hereunder.
 
Section 5.4                                Construction.
 
Whenever appropriate in the Plan, words used in the singular may be read in the
plural; words used in the plural may be read in the singular; and the masculine
gender shall be deemed equally to refer to the feminine gender or the neuter.
Any reference to a section number shall refer to a section of this Plan, unless
otherwise stated.
 
Section 5.5                                Headings.
 
The headings of sections are included solely for convenience of reference, and
if there is any conflict between such headings and the text of the Plan, the
text shall control.
 
Section 5.6                                Governing Law.
 
Except to the extent preempted by federal law, the Plan shall be construed,
administered and enforced according to the laws of the State of New York
applicable to contracts between citizens and residents of the State of New York
entered into and to be performed entirely within such jurisdiction.
 
Section 5.7                                Severability.
 
The invalidity or unenforceability, in whole or in part, of any provision of
this Plan shall in no way affect the validity or enforceability of the remainder
of such provision or of any other provision of this Plan, and any provision, or
part thereof, deemed to be invalid or unenforceable shall be reformed as
necessary to render it valid and enforceable to the maximum possible extent.
 
Section 5.8                                Termination or Amendment.
 
The Bank intends to keep this Plan in effect, but, subject to the provisions of
section 4 hereunder, the Bank expressly reserves the right to terminate or amend
the Plan, in whole or in part, at any time by action of the Board; provided,
however, that no such amendment or termination which adversely affects the
current or prospective rights of any Employee shall be effective earlier than
six (6) months after written notice thereof is given to such Employee.
 
Section 5.9                                Required Regulatory Provisions.
 
The following provisions are included for the purposes of complying with various
laws, rules and regulations applicable to the Bank:
 
(a)           Notwithstanding anything herein contained to the contrary, in no
event shall the aggregate amount of compensation payable to any person under
Article III of this Plan exceed the three times such person's average annual
total compensation for the last five consecutive calendar years to end prior to
his termination of employment with the Bank (or for his entire period of
employment with the Bank and its predecessors, if less than five calendar
years).
 
(b)           Notwithstanding anything herein contained to the contrary, any
payments to the Employee by the Bank, whether pursuant to this Plan or
otherwise, are subject to and conditioned upon their compliance with section
18(k) of the FDI Act and any regulations promulgated thereunder.
 
(c)           Notwithstanding anything herein contained to the contrary, if the
Employee is suspended from office and/or temporarily prohibited from
participating in the conduct of the affairs of the Bank pursuant to a notice
served under section 8(e)(3) or 8(g)(1) of the FDI Act, the Bank's obligations
under this Plan shall be suspended as of the date of service of such notice,
unless stayed by appropriate proceedings. If the charges in such notice are
dismissed, the Bank, in its discretion, may (i) pay to the Employee all or part
of the compensation withheld while the Bank's obligations hereunder were
suspended and (ii) reinstate, in whole or in part, any of the obligations which
were suspended.
 
(d)           Notwithstanding anything herein contained to the contrary, if the
Employee is removed and/or permanently prohibited from participating in the
conduct of the Bank's affairs by an order issued under section 8(e)(4) or
8(g)(1) of the FDI Act, all prospective obligations of the Bank under this Plan
shall terminate as of the effective date of the order, but vested rights and
obligations of the Bank and the Employee shall not be affected.
 
(e)           Notwithstanding anything herein contained to the contrary, if the
Bank is in default (within the meaning of section 3(x)(1) of the FDI Act, all
prospective obligations of the Bank under this Plan shall terminate as of the
date of default, but vested rights and obligations of the Bank and the Employee
shall not be affected.
 
(f)           Notwithstanding anything herein contained to the contrary, all
prospective obligations of the Bank hereunder shall be terminated, except to the
extent that a continuation of this Plan is necessary for the continued operation
of the Bank: (i) by the Director of the OTS or his designee or the FDIC, at the
time the FDIC enters into an agreement to provide assistance to or on behalf of
the Bank under the authority contained in section 13(c) of the FDI Act; (ii) by
the Director of the OTS or his designee at the time such Director or designee
approves a supervisory merger to resolve problems related to the operation of
the Bank or when the Bank is determined by such Director to be in an unsafe or
unsound condition. The vested rights and obligations of the parties shall not be
affected.
 
If and to the extent that any of the foregoing provisions shall cease to be
required by applicable law, rule or regulation, the same shall become
inoperative automatically as though eliminated by formal amendment of the Plan.
 
Section 5.10                                Withholding.
 
Payments from this Plan shall be subject to all applicable federal, state and
local income withholding taxes.
 
Section 5.11                                Status as Welfare Benefit Plan Under
ERISA.
 
This Plan is an "employee welfare benefit plan" within the meaning of section
3(1) of the Employee Retirement Income Security Act of 1974, as amended
("ERISA") and shall be construed, administered and enforced according to the
provisions of ERISA.
 
 Section 5.12                                Compliance with Section 409A of the
Code.
 
The Company intends that each of the payments and benefits under this Plan must
either comply with the requirements of Section 409A of the Code ("Section 409A")
and the regulations thereunder or qualify for an exception from compliance.  To
that end, the Company intends that:
 
(a)           the benefits and payments described in Section 3.2(a) for
severance benefits are expected to comply with or be excepted from compliance
with Section 409A pursuant to Treasury Regulation section 1.409A-1(b)(9) or
section 1.409A-3(b);
 
(b)           the welfare benefits provided in kind under section 3.2(b) are
intended to be excepted from compliance with Section 409A as welfare benefits
pursuant to Treasury Regulation Section 1.409A-1(a)(5) and/or as benefits not
includible in gross income; and
 
(c)           the outplacement services provided in section 3.2(c) are intended
to satisfy the requirements for a "reimbursement plan" described in Treasury
Regulation section 1.409A-3(i)(1)(iv)(A) and shall be administered to satisfy
such requirements; and
 
(d)           the legal fee reimbursements described in Section 3.4 are intended
to satisfy the requirements for a "reimbursement plan" described in Treasury
Regulation section 1.409A-3(i)(1)(iv)(A) and shall be administered to satisfy
such requirements.
 
In the case of a payment that is not excepted from compliance with Section 409A,
and that is not otherwise designated to be paid immediately upon a permissible
payment event within the meaning of Treasury Regulation Section 1.409A-3(a), the
payment shall not be made prior to, and shall, if necessary, be deferred (with
interest at the annual rate of 6%, compounded monthly from the date of the
Employee’s termination of employment to the date of actual payment) to and paid
on the later of the date sixty (60) days after the Employee’s earliest
separation from service within the meaning of Treasury Regulation Section
1.409A-1(h)) and, if the Employee is a specified employee (within the meaning of
Treasury Regulation Section 1.409A-1(i)) on the date of his separation from
service, the first day of the seventh month following the Employee’s separation
from service.  Each amount payable under this plan that is required to be
deferred beyond the Employee’s separation from service, shall be deposited on
the date on which, but for such deferral, the Company would have paid such
amount to the Employee, in a grantor trust which meets the requirements of
Revenue Procedure 92-65 (as amended or superseded from time to time), the
trustee of which shall be a financial institution selected by the Company with
the approval of the Employee (which approval shall not be unreasonably withheld
or delayed), pursuant to a trust agreement the terms of which are approved by
the Employee (which approval shall not be unreasonably withheld or delayed) (the
“Rabbi Trust”), and payments made shall include earnings on the investments made
with the assets of the Rabbi Trust, which investments shall consist of
short-term investment grade fixed income securities or units of interest in
mutual funds or other pooled investment vehicles designed to invest primarily in
such securities.  Furthermore, this Agreement shall be construed and
administered in such manner as shall be necessary to effect compliance with
Section 409A.
 


 



 
 
 

--------------------------------------------------------------------------------

 
